VIA UPS AND EDGAR September 30, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attn: Mr. James B.Rosenberg Re: The Phoenix Companies, Inc. Form 10-K for the Fiscal Year Ended December31, 2010 Filed March8, 2011 File No. 001-16517 Dear Mr. Rosenberg, This letter is in response to your correspondence to Peter Hofmann dated September23, 2011 concerning The Phoenix Companies, Inc.’s Form 10-K for the year ended December31, 2010.As discussed in my telephone conversation this afternoon with Tabatha Akins of your office, we respectfully request a ten business day extension of the original due date in order to allow us to prepare a comprehensive response to the Staff’s comments.We anticipate our response will be submitted to your office no later than October21, 2011. Sincerely, /s/ Michael E. Hanrahan Michael E. Hanrahan Vice President and Chief Accounting Officer
